Exhibit 10.98

CONVERTIBLE PROMISSORY NOTE

 

THIS NOTE AND ANY SHARES OF STOCK ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THIS NOTE AND ANY SHARES OF STOCK ISSUABLE UPON THE
CONVERSION HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, MORTGAGED, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERING THIS NOTE OR SUCH SHARES UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR THE DELIVERY OF AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED. THIS NOTE IS ALSO SUBJECT TO RESTRICTIONS ON
TRANSFER.

 

Regen BioPharma, Inc.

 

Issue Date: September 9 2016 :  Principal Amount: $50,000

 

1. Terms. For value received, the Regen BioPharma, Inc., a Nevada corporation
(the “Company”) hereby absolutely and unconditionally promises to pay to the
order of ________ ON DEMAND any time after September 9, 2017, the principal
amount of Fifty Thousand Dollars ($50,000) and interest on the whole amount of
said principal sum outstanding and remaining from time to time unpaid (the
“Note”), commencing from the date hereof and continuing until payment in full of
this Note or conversion as hereinafter provided, at an annual rate equal to ten
percent (10%) simple interest. Interest shall be payable quarterly upon demand
or upon conversion pursuant to Section 2 hereunder. Interest shall be computed
on the basis of the actual number of days elapsed divided by 365. Principal and
interest shall be payable in lawful money of the United States of America, at
the principal place of business of the Lender or at such other place as the
Lender may have designated from time to time in writing to the Company.

 

2. Conversion.

 

2.1 Conversion Right. The Lender shall have the right from time to time to
convert all or a part of the outstanding and unpaid principal amount of this
Note into fully paid and non- assessable shares of Common Stock and/or Series A
Preferred Stock, as such Common Stock and/or Series A Preferred Stock exists on
the Issue Date, or any shares of capital stock or other securities of the
Company into which such Common Stock and/or Series A Preferred Stock shall
hereafter be changed or reclassified at the conversion price (the “Conversion
Price”) determined as provided herein (a “Conversion”). The Lender shall have
the right to convert one hundred percent (100%) of the Principal Amount
immediately upon execution of this agreement and any accrued interest may be
converted as well.

 

The number of shares of Common Stock and/or Series A Preferred Stock to be
issued upon each conversion of this Note shall be determined by dividing the
principal amount of this Note to be converted (the “Conversion Amount”) by the
applicable Conversion Price as defined in this Section 2 then in effect on the
date specified in the notice of conversion, in the form attached hereto as
Exhibit A (the “Notice of Conversion”), delivered to the Company by the Lender
on such conversion date (the “Conversion Date”).

 

2.2 Conversion Price. The “Conversion Price” shall be defined as $0.0125 per
share for either the Common and/or the Series A Preferred Stock of the Company

 

 

2.3 Method of Conversion. Subject to Section 2.1, this Note may be converted by
the Lender by submitting to the Company a Notice of Conversion by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion
Date prior to 5:00 p.m., New York, New York time. The Lender shall not be
required to physically surrender this Note to the Company unless the entire
unpaid principal amount of this Note is so converted. The Lender and the Company
shall maintain records showing the principal amount so converted and the dates
of such conversions so as not to require physical surrender of this Note upon
each such conversion. In the event of any dispute or discrepancy, such records
of the Company shall, prima facie, be controlling and determinative in the
absence of manifest error. Notwithstanding the foregoing, if any portion of this
Note is converted as aforesaid, the Lender may not transfer this Note unless the
Lender first physically surrenders this Note to the Company, whereupon the
Company will forthwith issue and deliver upon the order of the Lender a new Note
of like tenor, registered as the Lender (upon payment by the Lender of any
applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Note.

 

Upon receipt by the Company from the Lender of a facsimile transmission, e-mail,
or other reasonable means of communication of a Notice of Conversion meeting the
requirements for conversion, the Company shall issue and deliver or cause to be
issued and delivered to or upon the order of the Lender certificates for the
Common Stock and/or Series A Preferred Stock issuable upon such conversion
within five (5) business days after such receipt. Upon receipt by the Company of
a Notice of Conversion, the Lender shall be deemed to be the Lender of record of
the Common Stock and/or Series A Preferred Stock issuable upon such conversion,
the outstanding principal amount and the amount of accrued and unpaid interest
on this Note shall be reduced to reflect such conversion. All rights with
respect to the portion of this Note being so converted shall forthwith terminate
except the right to receive the Common Stock and/or Series A Preferred Stock or
other securities as herein provided on such conversion. In lieu of delivering
physical certificates representing the Common Stock and/or Series A Preferred
Stock issuable upon conversion, provided the Company is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, upon request of the Lender, the Company shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock and/or
Series A Preferred Stock issuable upon conversion to the Lender by crediting the
account of Lender’s Prime Broker with DTC through its Deposit Withdrawal Agent
Commission (“DWAC”) system.

 

2.4 Concerning the Shares. The shares of Common Stock and/or Series A Preferred
Stock issuable upon conversion of this Note may not be sold or transferred
unless (i) such shares are sold pursuant to an effective registration statement
under the Act or (ii) the Company or its transfer agent shall have been
furnished with an opinion of counsel (which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions) to the
effect that the shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration or (iii) such shares are sold or
transferred pursuant to Rule 144 under the Act (or a successor rule) ("Rule
144") or (iv) such shares are transferred to an "affiliate" (as defined in Rule
144) of the Company who agrees to sell or otherwise transfer the shares only in
accordance with this Section 2.5 and who is an Accredited Investor as the term
Accredited Investor is defined in Rule 501 of Regulation D, promulgated under
the Act.

 

Subject to the removal provisions set forth below, until such time as the shares
of Common Stock and/or Series A Preferred Stock issuable upon conversion of this
Note have been registered under the Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold, each certificate for shares
of issuable upon conversion of this Note that has not been so included in an
effective registration statement or that has not been sold pursuant to an
effective registration statement or an exemption that permits removal of the
legend, shall bear a legend substantially in the following form, as appropriate:

 

"NEITHER THE ISSUANCE OR  SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE LENDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT."

 

The legend set forth above shall be removed and the Company shall issue to the
Lender a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
and/or Series A Preferred Stock may be made without registration under the Act
and the shares are so sold or transferred, (ii) such Lender provides the Company
or its transfer agent with reasonable assurances that the Common Stock and/or
Series A Preferred Stock issuable upon conversion of this Note (to the extent
such securities are deemed to have been acquired on the same date) can be sold
pursuant to Rule 144 or (iii) in the case of the Common Stock and/or Series A
Preferred Stock issuable upon conversion of this Note, such security is
registered for sale by under an effective registration statement filed under the
Act or (iv) otherwise may be sold pursuant to Rule 144 without any restriction
as to the number of securities as of a particular date that can then be
immediately sold.

 

3. Prepayment. Notwithstanding anything to the contrary contained herein, the
Company shall have the right, exercisable on not less than three (3) Trading
Days prior written notice to the Lender, to prepay the outstanding Note in part
or in full, including outstanding principal and accrued interest. Any notice of
prepayment hereunder shall be delivered to the Lender at its registered
addresses and shall state that the Company is exercising its right to prepay the
Note and the date of prepayment, which shall be not more than three (3) Trading
Days from the date of the prepayment notice. Upon receipt of a prepayment
notice, Lender shall have the right, but not the obligation, to accelerate the
conversion period specified in Section 2.1 and convert that portion of the
outstanding principal balance which is subject to prepayment to Common Shares as
provided for in Section 2.

 

4. Events of Default.

 

4.1 The following shall constitute events of default (individually an "Event of
Default"):

 

(a) default in the payment, when due or payable, of an obligation to pay
interest or principal under this Note, which default is not cured by payment in
full of the amount due within thirty (30) days from the date that the Lender
receives notice of the occurrence of such default;

 

(b) filing of a petition in bankruptcy or the commencement of any proceedings
under any bankruptcy laws by or against the Company, which filing or proceeding,
is not dismissed within ninety (90) days after the filing or commencement
thereof; or

 

(c) failure of the Company to comply in any way with the terms, covenants or
conditions contained in this Note.

 

4.2 If an Event of Default shall occur and be continuing, the Lender may, at its
option, declare this Note to be immediately due and payable without further
notice or demand, whereupon this Note shall become immediately due and payable
without presentment, demand or protest, all of which are hereby waived by the
Company.

 

5. Transfer of Note. This Note may not be transferred or assigned other than a
transfer or assignment to an Affiliate of the Lender. As used herein, the term
“Affiliate” means an entity that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Lender.

 

6. Certain Waivers. The Company hereby expressly and irrevocably waives
presentment, demand, protest, notice of protest and any other formalities of any
kind.

 

7. Amendment, Modification or Termination. This Note may only be modified,
amended, or terminated (other than by payment in full) by an agreement in
writing signed by the Company and the Lender. No waiver of any term, covenant or
provision of this Note shall be effective unless given in writing by the Lender.

 

8. Governing Law. This Note and the obligations of the Company hereunder shall
be governed by and interpreted and determined in accordance with the laws of the
State of California (excluding the laws and rules of law applicable to conflicts
or choice of law).

 

IN WITNESS WHEREOF, this Note has been duly executed on behalf of the
undersigned on the day and in the year first above written.

 

 

  REGEN BIOPHARMA, INC.               /s/ David Koos   Dated:9/8/2016   Chairman
and CEO            

 

The foregoing Convertible Promissory Note is hereby accepted and agreed to by
the undersigned on and as of the date first above written.

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $ _________ principal amount and
$____________ accrued interest of the Note into that number of shares of Common
Stock and/or Series A Preferred Stock to be issued pursuant to the conversion of
the Note as set forth below of REGEN BIOPHARMA, INC. according to the conditions
of the convertible note of the Company dated as of MONTH DAY, 201X as of the
date written below.

 

Date of Conversion:   Applicable Conversion Price:   (Attached Bloomberg price
documentation)   Number of Shares of Common Stock to be Issued Pursuant to
Conversion of the Note:  

 

Number of Shares of Series A Preferred Stock to be Issued Pursuant to Conversion
of the Note: _________________________

 

 

 

 

Amount of Principal Balance Due Remaining Under the Note After This Conversion:

 

 

 

Checked box corresponds to applicable instructions:

 

☐ The Borrower shall electronically transmit the Common Stock and/or Series A
Preferred Stock issuable pursuant to this Notice of Conversion to the account of
the undersigned or its nominee with DTC through its Deposit Withdrawal Agent
Commission system (“DWAC Transfer”).

 

Name of DTC Prime Broker:   Account Number:  

 

☐ The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock and/or Series A Preferred
Stock set forth below in the name(s) specified immediately below or, if
additional space is necessary, on an attachment hereto:

 

Name:   Address:           Phone:  

 

 

 

XXXXXXXXXXXXXXX, LLC     XXXXXXX   Date

 

 

